IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIE RUSS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-0466

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 26, 2015.

An appeal from an order of the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Willie Russ, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.